Citation Nr: 1310721	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-04 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased disability rating for service-connected residuals of a lumbar spine injury (hereinafter referred to as lumbar spine disability), evaluated as 10 percent disabling prior to December 18, 2012, and 20 percent disabling thereafter. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active service from January 9, 1947, to August 24, 1957; and from August 26, 1957, to September 11, 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In May 2012, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in St. Louis, Missouri.  A transcript of the hearing has been associated with the claims file.  In July 2012, the Board remanded the issue on appeal for further development.  

By rating decision in January 2013, the RO increased the low back disability rating to 20 percent, effective December 18, 2012.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Prior to November 23, 2009, the Veteran's service-connected low back disability  was manifested by subjective complaints of pain, forward flexion of 80 degrees, and a combined range of motion greater than 120 degrees; there was no muscle spasm, abnormal gait, abnormal spinal contour, ankylosis or incapacitating episodes of at least two weeks over the past 12 months.

2.  From November 23, 2009, the Veteran's service-connected low back disability  has been manifested by some pain on motion, muscle spasm and abnormal spinal contour; but without forward flexion limited to 30 degrees or less and there have been no findings of favorable ankylosis or incapacitating episodes of at least four weeks over the past 12 months.  


CONCLUSIONS OF LAW

1.  Prior to November 23, 2009, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected low back disability, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2012).

2.  From November 23, 2009, the criteria for entitlement to a disability evaluation of 20 percent, but no higher, for the Veteran's service-connected low back disability, have not been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was sent letters in November 2005, March 2006, November 2007 and November 2008 that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  The November 2005 and March 2006 letters were sent prior to the RO's initial adjudication of the issue on appeal in December 2006.  Although the subsequent VCAA notices were provided after the initial decision,  the deficiency in the timing of these notices was remedied by readjudication of the issue on appeal in the January 2009 statement of the case and subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's VA and private treatment records as well as VA examination reports.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  Moreover, his statements in support of the claim, as well as his hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  At the Board hearing, the Veteran expressly testified that he had not received any treatment for his back since the VA examination conducted in 2009.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  
Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances. 

Additionally, the Veteran was afforded VA examinations in June 2006, November  2009, and December 2012 to evaluate the severity of his low back disability.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the Veteran's low back disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the evidence does not show that his symptoms have materially worsened since the most recent evaluation in December 2012.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 
Additionally, in May 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   
Here, during the May 2012 hearing, the Veterans Law Judge enumerated the issue on appeal and information was solicited regarding the functional impact the Veteran's low back disability had on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions  revealed additional evidence that might be available that had not been submitted, which was addressed in the Board's July 2012 remand.  To the extent any such notice at the hearing may have been inadequate, this deficiency was effectively cured both by actual knowledge as evidenced by statements and questions of the Veteran's authorized representative at the hearing, as well as by the Board providing such explanation of issues and suggesting submission of evidence in the subsequent remand the Board issued to develop this claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board finds that there was substantial compliance with the July 2012  remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in July 2012 directed the agency of original jurisdiction (AOJ) to contact the Veteran and request any outstanding private treatment records from Dr. W. at St. Elizabeth's Hospital and provide him an authorization.  In July 2012, the AOJ sent such notice to the Veteran that fully complied with the Board's directive.  However, the Veteran failed to respond. 

Further, the AOJ was also directed to schedule the Veteran for a VA examination.  As noted above, the Veteran was afforded a VA examination in December 2012  that is adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the July 2012 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).


Analysis

The present appeal involves the Veteran's claim that the severity of his low back disability warrants a higher initial disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods up to one year prior to the date of  claim on September 19, 2005.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

Under the General Rating formula for Diseases and Injuries of the Spine, ratings are assigned as follows: a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, forward, or a combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one weeks but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  See Mitchell, supra. 

The Veteran filed his current claim for an increased rating on September 19, 2005.  VA treatment records in September 2004 showed a history of low back pain with  recent increase in severity.  Private treatment records the year prior showed that in October 2004, the Veteran reported low back pain without radiation into the legs.  The back was without paraspinous myospasm and buttocks were nontender.  Straight leg raising was negative at 90 degrees and lower extremities were intact to sensorimotor function and deep tendon reflexes (DTRs).  The assessment was low back pain probably due to degenerative arthritis of the lumbosacral spine.  A follow up private treatment record in November 2005 again observed chronic low back pain, but the back was not evaluated at that time.  

The Veteran was afforded a VA examination in June 2006.  Although the examiner initially indicated that the claims file was not available for review, he then indicated that the claims file was reviewed prior to initiating history and physical.  The Veteran had been retired for 16 years from his position as a postal clerk.  The Veteran reported daily back pain with no radiation into the lower extremities.  The pain was not characterized by flare-ups.  Pain was made worse by twisting, turning or bending activities.  It was relieved by Tylenol.  He did not require assistive devices.  His pain was a 3 to 6 out of 10.  His employment was not affected by his back.  However, his activities of daily living were affected and he had to give up playing golf.  The Veteran expressly denied any periods of doctor prescribed incapacitation in the past year.  

On physical examination of the lumbar spine, there were no abnormal curvatures or spasm.  There was no palpatory tenderness.  He had normal light touch sensation preserved in the lower extremities.  Straight leg raising was negative.  Range of motion was 80 degrees flexion with pain at 80 degrees; 20 degrees extension with pain at 20 degrees; 15 degrees right and left side bending with pain at 15 degrees;  20 degrees right rotation with at 20 degrees; and 15 degrees left rotation with pain at 15 degrees.  Repetitive motion revealed no further functional impairment due to pain, fatigue, incoordination or instability.  A contemporaneous x-ray showed degenerative arthritis of the lumbar spine; transitional vertebral at lumbosacral junction; and distal aortic aneurysm.  The diagnosis was healed compression fracture of the lumbar spine with degenerative arthritis.  

A December 2007 VA x-ray of the lumbar spine indicated no change since the June 2006 x-ray.  The impression was stable moderate spondylitic change; no acute bony abnormality; and atherosclerotic calcification in abdominal aorta with aneurysmal dilation measuring approximately 4.2 cm.  

The Veteran was afforded another VA examination on November 23, 2009.  The claims file was not available, but the Veteran's electronic record was reviewed.  The Veteran reported a gradual increase in low back pain since the last examination in 2006.  He experienced an ache in a band-like pattern across the lower lumbar region that was nonradiating.  The pain came and went on a daily basis at a severity of 6-7 out of 10, lasting for 30 to 60 minutes per episode.  He reported mild numbness and tingling of the left forefoot, which was related to his left foot and ankle conditions.  The episodes were triggered by sitting for more than an hour or by any lifting, bending or twisting movements.  He treated the pain with rest, relaxation and local heat packs.  He did not take any medications.  He had no periods of physician prescribed bed rest or incapacitation in the past year.  He wore a back brace during flare-ups as needed.  He stated that during flare-ups he could not do yard work or household chores, could not stand or sit for very long and could not bend over to the floor to tie his shoes.  Rather he had to bring his feet up to the opposite knee to reach his shoes.  He reported some unsteadiness of gait due to his back, but denied any falls.  He could walk 100 yards, but had to stop and rest because of back pain.  The Veteran reported some oozing of fecal material during episodes of low back pain, but there was no formal diagnosis of incontinence.  The examiner observed that the Veteran had been retired since 1990 so there was no current occupational impact.  The Veteran denied any impact on activities of daily living, but he had to cut back on playing golf.  He still drove, but had to stop every hour to walk around due to back pain.  The examiner noted the previous December 2007 x-ray.  

On physical examination, the Veteran's thoracolumbar spine had a moderate degree of levoscoliosis.  There was no tenderness to palpation or percussion over the lumbar or sacroiliac joints.  There was very mild paravertebral muscle spasm bilaterally throughout the lumbar region.  Range of motion was slightly limited.  Forward flexion was to 90 degrees without pain and extension was to 30 degrees without pain.  Left lateral flexion was limited to 12 degrees with complaints of pain and right lateral flexion was limited to 10 degrees with complaints of pain.  Left lateral rotation was limited to 14 degrees and right lateral rotation was limited to 16 degrees due to complaints of pain and stiffness.  There was no evidence of further limitation due to pain, weakness, stiffness or fatigability on repetitive testing.  Straight leg raising was negative.  The Veteran had left lower extremity atrophy and was unable to perform heel and toe testing due to unrelated foot and ankle conditions.  

DTRs were 1+ in both extremities.  Strength against resistance was diminished in the left lower extremity.  Sensation to vibration was absent in the right forefoot, but intact at the right ankle and left foot.  Sensation to light touch monofilament testing was intact in both lower extremities.  The Veteran's gait showed a stooped posture and minimal left lower extremity limp.  He was not using any assistive devices or wearing any type of back brace.  The diagnosis was moderate degenerative arthritis of the lumbar spine.   

In statements of record and at the Board hearing, the Veteran reported daily severe back pain and limited range of motion as well as the need to wear a brace at times during flare-ups.  At the Board hearing, the Veteran testified that his back pain had increased in severity since the last VA examination and he had more limited range of motion, but he had not been tested since the examination.  He also denied seeing any providers since his last examination.  He reported the same triggers as noted on the prior examinations and described flare-ups where pain was a 7 or 8 out of 10.  He denied any incapacitating episodes and radiating pain, but he indicated that he has an unsteady gait due to his back disability.  Importantly, the Veteran indicated that he retired in 1993 from the Post Office because of his age.  He further testified  that his back had no impact on his employment because his prior positions were salesman and answering phones at a clock factory after his retirement.  

Given the possibility of an increase in severity, on remand, the Veteran was afforded another VA examination on December 18, 2012.  The claims file was reviewed.  The Veteran reported intermittent back pain with flares of moderate severity three to four times per week last about 30 minutes.  Triggers were physical activity such as stooping or doing household chores.  He treated the pain with heating pads and rest.  He denied taking any medications and the pain was localized to upper lumbar spine and did not radiate.  He denied any radicular pain or paresthesias in the lower extremities.  During flare-ups, he was unable to do yard work or household chores.  He could not stand very long and could not bend over to tie his shoes.  It was also hard to sit for a long time because of back pain. 

Range of motion was 80 degrees flexion with pain at 80 degrees; 25 degrees extension with pain at 25 degrees; 20 degrees right and left lateral flexion with pain at 20 degrees; 10 degrees right lateral rotation with pain at 10 degrees; and 20 degrees left lateral rotation with pain at 20 degrees.  There was no additional limitation after repetitive use testing.  The examiner observed that the Veteran had less movement than normal, weakened movement and pain on movement.  There was no localized tenderness to palpation, but there was guarding or muscle spasm severe enough to result in abnormal spinal contour.  Strength testing, DTRs, and sensory examination were all normal.  Straight leg testing was negative.  There were no signs or symptoms of radiculopathy or any other neurological abnormalities.  It was observed that the Veteran used a back brace occasionally for low back pain.  The examiner noted that he Veteran ambulated independently with brisk stride and there was no evidence of difficulty transferring from chair to examination table.  He showed good overall coordination.  However, he had poor balance for tandem gait testing and a mild limping gait due to service-connected left foot condition.  The Veteran had no periods of incapacitation with physician-prescribed bed rest for back condition in the past 12 months.  The examiner observed that the Veteran's low back disability did impact his ability to work because he could not stand for very long or walk far during flare-ups.  It was also hard to bend during flare-ups.  He could not sit for long periods of time or do heavy lifting.        

As noted above, the RO initially continued a 10 percent rating for the Veteran's low back disability and subsequently increased this rating to 20 percent, effective December 18, 2012.  Accordingly, the Board must determine whether a rating in excess of 10 percent is warranted prior to December 18, 2012, and whether a rating in excess of 20 is warranted from December 18, 2012.   

Initially, based on the medical evidence of record and resolving all benefit of the doubt in favor of the Veteran, the Board finds that the symptomatology associated with his low back disability most nearly approximates a 20 percent rating, effective the date of the November 23, 2009 VA examination.  The examination clearly documents findings of levoscoliosis, which is considered an abnormal spinal contour.  Moreover, the examination also showed objective findings of muscle spasm throughout the lumbar region and the Veteran reported that he had unsteadiness of gait due to his low back disability.  Although the examiner did not clearly indicate whether the Veteran's muscle spasm was severe enough to result in abnormal gait or abnormal spinal contour as outlined in the criteria for a 20 percent rating, given that the examiner clearly found that all of these symptoms were present and the follow-up VA examination made a definite finding that the muscle spasm was severe enough to result in abnormal spinal contour, when resolving the benefit of the doubt in favor the Veteran, the Board finds that a 20 percent disability rating is warranted from the date of this examination.    

Nevertheless, prior to November 23, 2009, there was no medical evidence demonstrating that the Veteran's low back disability warranted a 20 percent rating or higher.  Specifically, there was no objective finding of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  The June 2006 VA examination showed range of motion was 80 degrees flexion.  Moreover, the combined range of motion was still greater than 120 degrees.  Further, there was no evidence of guarding, abnormal gait, abnormal spinal contour, muscle spasm or ankylosis.  The examiner at that time determined that there were no abnormal spinal curvatures or spasm.  The medical evidence shows that these symptoms first appeared at the November 23, 2009 VA examination.  

The Veteran has reported chronic low back pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the 10 percent prior to November 23, 2009.  At the June 2006 VA examination, the examiner found that there were no additional functional impairments following repetitive use.  Additionally, there is no evidence that flare-ups results in loss of range of motion meeting the criteria for a rating in excess of 10 percent.  Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion prior to November 23, 2009.

Further, there was no medical evidence of record showing that the Veteran suffered from incapacitating episodes having a total duration of at least two weeks during the past 12 months to warrant a 20 percent rating under this provision.  At the June 2006 VA examination, the Veteran expressly denied any incapacitating episodes.  

With respect to neurologic abnormalities pursuant to Note (1) of the general rating formula for disease and injuries of the spine, the medical evidence prior to November 23, 2009 fails to show any findings of neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability.  Sensory examination of the lower extremities was normal at the June 2006 VA examination.  Moreover, the Veteran has expressly denied any radiating pain into the lower extremities.  Importantly, there was no objective finding of bladder or bowel dysfunction.  In sum, prior to November 23, 2009, the Veteran's manifested symptoms associated with his low back disability were adequately contemplated in the 10 percent rating. 

Moreover, based on the medical evidence of record, the Board finds that when applying the general rating formula to the Veteran's low back disability, there is no competent medical evidence to warrant a rating in excess of 20 percent from November 23, 2009.  There has been no objective finding of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating.  The most restrictive range of motion found was 80 degrees flexion documented at the December 2012 VA examination

Again, the Veteran has reported chronic low back pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the 20 percent.  At the November 2009 and December 2012 VA examinations, pain was only elicited at the end points of range of motion testing.  Additionally, there is no evidence that flare-ups results in loss of range of motion meeting the criteria for a rating in excess of 20 percent.  Moreover, no additional restrictions were found following repetitive use.    Again, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of motion.

Further, again, consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243 for intervertebral disc syndrome.  There has been no medical evidence showing that the Veteran has been prescribed bed rest due to incapacitating episodes having a total of at least four weeks during the past 12 months to warrant a 40 percent rating for intervertebral disc syndrome.  Again, both VA examinations determined that there have no incapacitating episodes in the past 12 months.  

Moreover, there has been no objective finding of neurological abnormalities associated with the Veteran's low back disability during this period.  Again, the Veteran has consistently denied any radiating pain into the lower extremities.  Significantly, the most recent VA examiner found that the Veteran's motor, sensation and strength were normal and found no evidence of radiculopathy.  Further, any sensory abnormalities documented at the November 2009 VA examination were attributed to the Veteran's other service-connected disabilities.  Although the Veteran reported at the November 2009 VA examination that he experienced bowel incontinence during back pain, there have been no objective findings of such abnormality.  Importantly, the most recent VA examination determined that the Veteran did not have neurologic abnormalities or findings related to his service-connected back disability (such as bowel or bladder problems/pathologic reflexes).  Thus, the Board finds that a separate rating is not warranted for any other neurological symptoms and the Veteran's manifested symptoms associated with his low back disability are adequately contemplated in the current 20 percent rating. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's current disability ratings contemplate his functional limitations caused by his low back disability.  There are no additional symptoms of his low back disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In conclusion, after reviewing the overall record, a 20 percent rating, but no higher, is warranted for the Veteran's service-connected low back disability, effective November 23, 2009.  However, a preponderance of the evidence is against a rating in excess of 10 percent prior to November 23, 2009, and in excess of 20 percent thereafter.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

As a final matter, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, although the most recent examination indicated that the Veteran's low back disability did impact his ability to work due to physical restrictions, the Veteran has not asserted nor has the evidence shown that his service-connected low back disability renders him unemployable.  In fact, the evidence shows that the Veteran retired many years ago based on age.  Further, given that his prior work did not require physical activities, he has consistently reported that his back disability did not impact is ability to work.  Moreover, he testified that he was able to work in a clock shop as need to answer phones. Accordingly, there is no need for further analysis with respect to this matter.  


ORDER

Effective November 23, 2009, a 20 percent disability rating, but no higher, for residuals of lumbar spine injury, is granted, subject to the laws and regulations governing payment of monetary benefits. 

A disability rating in excess of 10 percent prior to November 23, 2009, and in excess of 20 percent thereafter for residuals of lumbar spine injury, is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


